 

 OHR Pharmaceutical Inc. 8-k [ohr-8k_052914.htm]

Exhibit 10.44

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of May 30,
2014, by and between Ohr Pharmaceutical, Inc., a Delaware corporation
(“Assignor”), and Ohr Holdco, Inc., a Delaware corporation and newly-formed
parent company of Assignor (“Assignee”).

 

RECITALS

 

Pursuant to the Agreement and Plan of Merger dated as the date hereof, among
Assignor, Assignee, and Ohr Merger Sub, Inc., a direct wholly-owned subsidiary
of Assignee (the “Merger Agreement”), Assignor has created a new holding company
structure by merging Ohr Merger Sub, Inc. with and into Assignor with Assignor
being the surviving corporation and converting the capital stock of Assignor
into the capital stock of Assignee (the “Merger”). In connection with the
Merger, Assignor has agreed to assign to Assignee, and Assignee has agreed to
assume from Assignor, all of Assignor’s employee benefit plans, equity incentive
plans and related agreements.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and sufficiency of which is acknowledged by the parties
hereto, the parties intending to be legally bound, agree as follows:

 

1.Assignment. Effective immediately following the consummation of the Merger
(the “Effective Time”), Assignor hereby assigns to Assignee all of its rights
and obligations under all of its outstanding warrants and options, employee
benefit plans, agreements and arrangement, equity incentive plans and subplans,
and related agreements, including but not limited to those listed on Exhibit A
hereto, together with any and all amendments thereto (collectively, the “Assumed
Plans and Agreements”).   

2.Assumption. Assignee hereby, effective immediately following the Effective
Time, assumes all of the rights and obligations of Assignor under the Assumed
Plans and Agreements, and agrees to abide by and perform all terms, covenants
and conditions of Assignor under such Assumed Plans and Agreements. In
consideration of the assumption by Assignee of all of the rights and obligations
of Assignor under the Assumed Plans and Agreements, Assignor agrees to pay all
expenses incurred by Assignee in connection with the assumption of the Assumed
Plans and Agreements pursuant to this Agreement. As of the Effective Time, the
Assumed Plans and Agreements shall each be automatically amended without any
further action by either party as necessary to provide that references to the
Assignor in such agreements shall be read to refer to Assignee from and after
the effective time of the merger.   

3.Further Assurances. Subject to the terms of this Agreement, the parties hereto
shall take all reasonable and lawful action as may be necessary or appropriate
to cause the intent of this Agreement to be carried out, including, without
limitation, entering into amendments to the Assumed Plans and Agreements and
notifying other parties thereto of such assignment and assumption.

 

 



4.Successors and Assigns. This Agreement shall be binding upon Assignor and
Assignee, and their respective successors and assigns. The terms and conditions
of this Agreement shall survive the consummation of the transfers provided for
herein.   

5.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.   

6.Entire Agreement. This Agreement, including Exhibit A attached hereto,
constitute the entire agreement and supersede all other agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement may not be modified or
amended except by a writing executed by the parties hereto.   

7.Severability. The provisions of this Agreement are severable, and in the event
any provision hereof is determined to be invalid or unenforceable, such
invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.   

8.Third Party Beneficiaries. The parties to the various equity incentive awards
and other agreements included in the Assumed Plans and Agreements are intended
to be third party beneficiaries to this Agreement.   

9.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original.

 

[Remainder of page intentionally left blank.]

 

 

 

This Assignment and Assumption Agreement is signed as of the date first written
above.

 



    Assignor           OHR PHARMACEUTICAL, INC.           By: /s/ Irach
Taraporewala     Name: Irach Taraporewala     Title: Chief Executive Officer



 



    Assignee           OHR HOLDCO, INC.           By: /s/ Irach Taraporewala    
Name: Irach Taraporewala     Title: Chief Executive Officer



 

 

 

 

 

 

 

Exhibit A

 

Assumed Plans and Agreements

 

Benefit Plans

 

None

 

Equity Incentive Plans

 

·Ohr Pharmaceutical, Inc. Amended and Restated 2014 Stock Incentive Plan

 

 



4

 

  